OPINION
DOUGLAS, Judge.
The conviction is for passing as true a forged instrument; the punishment, fifty-four months.
Appellant was represented at the trial court by appointed counsel after he filed an affidavit that he was too poor to employ counsel. After conviction, the appointed counsel gave notice of appeal. The record has been approved and filed with the Clerk of this Court. No brief was filed in the trial court as required by Article 40.09, Sec. 9, Vernon’s Ann.C.C.P.
In order for this appellant, who was found indigent by the trial court, to have effective aid of counsel on appeal, this appeal will be abated to allow the filing of a brief in the trial court on appellant’s behalf and for such proceedings as may be conducted in the trial court to provide appellant the effective aid of counsel on appeal. See Garza v. State, Tex.Cr.App., 433 S.W.2d 428.
It is so ordered.